Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered May 13, 2004, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The issues raised by the defendant in his supplemental pro se brief are precluded by his knowingly, intelligently, and voluntarily executed waiver of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]; People v Silent, 37 AD3d 625 [2007]; People v Burke, 25 AD3d 722 [2006]). Skelos, J.E, Santucci, Covello, McCarthy and Chambers, JJ., concur.